DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-18 are pending. 

Claim Objections
Claims 2 and 12-13 are objected to because of the following informalities:  
In claim 2, applicant recites “the an agreement score range,” where there appears to be a typo. Appropriate correction is required. 
In claim 12, applicant recites in the preamble “The method of claim 10.” However, given the placement of the claim under independent claim 11, and the fact that claim refers to elements in claim 11 (“stored agreements”), examiner contends that applicant intended for the claim to be dependent on claim 11. Thus, the preamble should read “The method of claim 11.” Examiner has applied this interpretation below. Claim 13 is objected to because it depends on claim 12.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more.

Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03
Per Step 1, claims 1, 11, and 14 are directed to a method. Thus, they are directed to a statutory category of invention. However, the claims are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. 
Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection. MPEP 2106.04.

Step 2A, Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon? MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”). 
In Prong One, examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. See MPEP 2106.04(II)(A)(1).
The abstract idea of claim 1 is defined as:
receiving a plurality of entity characteristics corresponding to at least one of the two or more parties;
analyzing two or more of the entity characteristics;
utilizing the analyzed two or more characteristics to identify a first agreement from two or more agreements; and
outputting the first agreement to at least one of the two or more parties.

The abstract idea of claim 11 is defined as:
receiving a plurality of executed agreements and contracting party characteristics corresponding to contracting parties for the executed agreements;
comparing the plurality of executed agreements to a plurality of stored agreement templates;
comparing the contracting party characteristics to stored entity characteristics assigned to the stored agreement templates; and
updating the stored agreement templates based on the comparison of the stored agreement templates and the contracting party characteristics.

The abstract idea of claim 14 is defined as:
classifying a plurality of entity characteristics corresponding to a first party to be bound by the agreement;
based on the classification of the plurality of entity characteristics, generating one or more provisions for the agreement; and
outputting to the first party the one or more provisions for the agreement.
 
The abstract idea steps recited in claim 1, 11, and 14 are those which could be performed mentally, including with pen and paper. As explained in MPEP 2106.04(a)(2):
The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).
The steps in these claims define a mental process as follows. In claim 1, one could mentally: receive a plurality of entity characteristics (e.g. business type and size); analyze two or more of the entity characteristics; utilize the analyzed two or more characteristics to identify a first agreement (i.e. a relevant contract); and output the first agreement. The mental steps involved in claims 11 and 14 are similar to those italicized by examiner in the relevant claims above and need not be restated here. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The claims are also directed to a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process of generating an agreement and/or provisions (claims 1 and 14); updating agreement templates (claim 11). If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, then it falls within the Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Lastly, the claims constitute a process that, under its broadest reasonable interpretation, covers managing personal behavior relationships, interactions between people, but for the recitation of generic computer components. That is, the drafted process is comparable to a social activities, teaching, following rules or instructions process of generating an agreement and/or provisions (claims 1 and 14); updating agreement templates (claim 11). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations of social activities, teaching, following rules or instructions, then it falls within the Certain Methods of Organizing Human Activity – Managing Personal Behavior Relationships, Interactions Between People (e.g. social activities, teaching, following rules or instructions) grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Step 2A, Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’). See MPEP 2106.04(II)(A)(1).
This judicial exception is not integrated into a practical application because the additional elements merely use the computer or other machinery as a tool. In MPEP 2106.04(d), it is noted that "merely reciting the words 'apply it' (or an equivalent) with the judicial exception," is not a practical application. Therefore, according to the MPEP, this is not solely limited to computers but includes other technology that, recited in an equivalent to "apply it," is a mere instruction to perform the abstract idea on that technology. 
Claim 1 recites the following additional elements: processing element; first user device.
Claim 11 does not recite any additional elements.
Claim 14 recites the following additional elements: user device.
These elements are merely using computer elements in their ordinary capacity for tasks of the abstract idea. Applicant’s own specification demonstrates generic computing elements, as seen in para. [0028] to [0038]. Therefore, because the additional elements are merely instructions to apply the abstract idea to a computer, they do not integrate the abstract idea into a practical application. See MPEP 2106.05(f). The combination of elements also yields nothing more than a generic computing system. 
Accordingly, these additional claim elements, alone and in combination, do not integrate the abstract idea into a practical application, because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05(b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05(e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.
Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception? MPEP 2106.05.
Step 2B involves evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself. Because this approach considers all claim elements, the Supreme Court has noted that "it is consistent with the general rule that patent claims ‘must be considered as a whole.’" Alice Corp., 573 U.S. at 218 n.3, 110 USPQ2d at 1981 (quoting Diamond v. Diehr, 450 U.S. 175, 188, 209 USPQ 1, 8-9 (1981)). Consideration of the elements in combination is particularly important, because even if an additional element does not amount to significantly more on its own, it can still amount to significantly more when considered in combination with the other elements of the claim. See, e.g., Rapid Litig. Mgmt. v. CellzDirect, 827 F.3d 1042, 1051, 119 USPQ2d 1370, 1375 (Fed. Cir. 2016) (process reciting combination of individually well-known freezing and thawing steps was "far from routine and conventional" and thus eligible); BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) (inventive concept may be found in the non-conventional and non-generic arrangement of components that are individually well-known and conventional). See MPEP 2106.05. 
Per the additional elements in these claims, limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)). MPEP 2106.05. 
	The examination process involves carrying over their identification of the additional element(s) in the claim from Step 2A Prong Two and carrying over their conclusions from Step 2A Prong Two on the considerations discussed in MPEP 2106.05(f).
The additional elements and their analysis are therefore carried over: applicant has merely recited elements that instruct the user to apply the abstract idea to a computer or other machinery. Applicant’s elements in combination recite no more than a generic computing system. 
Therefore, applicant has not claimed significantly more than the abstract idea. 
When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)
	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination:
Claims 3, 8-10, 13, and 16-17 further describe the nature, structure, and/or content of elements. While helpful, this is not significantly more, and merely serves to narrow the abstract idea. Therefore, it would still fall into the same groupings.
Claims 2, 4-7, 12, 15, and 18 include additional elements that further narrow the abstract idea with additional steps. While helpful, this is not significantly more, and merely serves to narrow the abstract idea. Therefore, it would still fall into the same groupings.
Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as stated above.
The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the associated computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not significantly more than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. See MPEP 2106.05.
Accordingly, claims 1-18 are rejected under 35 USC § 101 as being directed to non-statutory subject matter. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasaraghavan et al. (US 20060287966) in view of Daly et al. (US 20140164255).

Claim 1
Regarding claim 1, Srinivasaraghavan discloses: 
a method to generate an agreement between two or more parties {methods and systems for authoring or generating contracts, the two parties represented by creating user or party and receiving user or party; para. [0002], [0017]}, comprising:
receiving by a processing element a plurality of entity characteristics corresponding to at least one of the two or more parties {as seen in at 402, one or more questions pertaining to entity characteristics, e.g. Women Owned Business and/or Minority Owned Business, where corresponding responses received by system; para. [0024], [0027]};
analyzing by the processing element two or more of the entity characteristics {analyzed via comparison to user-defined rules; para. [0027]};
utilizing by the processing element the analyzed two or more characteristics to identify a first agreement from two or more agreements {based on the combination of the responses to these questions, the application may incorporate, i.e. identify, one or more predetermined clauses, i.e. agreements, into the contract; examiner asserts that either the clause itself or the resulting contract represents an identified first agreement from two or more agreements, given that there are multiple permutations of contracts possible; para. [0028]}.
Srinivasaraghavan doesn’t explicitly disclose: outputting by the processing element the first agreement to a first user device corresponding to at least one of the two or more parties.
However, Daly teaches a similar system for collaborative contract drafting and negotiation. Daly discloses: outputting by the processing element the first agreement to a first user device corresponding to at least one of the two or more parties {as seen in Fig. 13, where counter or first party, via GUI on user device, has opportunity to highlight document; para. [0096]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Srinivasaraghavan to include the features of Daly. Given that Srinivasaraghavan is directed to a computer system for authoring a contract, which necessarily involves engagement between multiple parties, one of ordinary skill in the art would have been motivated to provide for an electronic display of the contract, as taught by Daly, in order to facilitate the review and acceptance of contract terms by both parties, thereby streamlining the contract negotiation process. One of ordinary skill in the art would have been motivated to streamline the contract negotiation process, and therefore modify Srinivasaraghavan with Daly. 
Claim 3
Regarding claim 3, the combination of Srinivasaraghavan and Daly discloses the features of claim 1. Srinivasaraghavan further discloses: the entity characteristics are received directly or indirectly {directly received by user; para. [0024], [0027]}.

Claim 4
Regarding claim 4, the combination of Srinivasaraghavan and Daly discloses the features of claim 1. Daly further discloses: receiving by the processing element a proposed modification from at least one of the two or more parties {counterparty can request changes of the text, i.e. proposed modification from at least one of the two or more parties; para. [0095] to [0098]}; vetting by the processing element the proposed modification to determine acceptability {originator vets to determine acceptability of proposed modification, facilitated by the computing device; para. [0095] to [0098]}; and updating the first agreement to include the proposed modification {contract, i.e. agreement, updated when originator selects Okay; para. [0095] to [0098]}.

Claim 5
Regarding claim 5, the combination of Srinivasaraghavan and Daly discloses the features of claim 4. Daly further discloses: transmitting the proposed modification to the other of the at least two or more parties {as described in para. [0095] to [0098]}; and receiving an approval of the proposed modification from the other of the at least two or more parties {as described in para. [0095] to [0098]}.

Claim 6
Regarding claim 6, the combination of Srinivasaraghavan and Daly discloses the features of claim 4. Daly further discloses: comparing the proposed modification to a category of acceptable modifications {user has two options: to Okay or Not Okay the Request, i.e. comparing to category of acceptable modifications; para. [0100]}; and determining that the proposed modification falls within the category of acceptable modifications {via selection of Okay; para. [0100]}.

Claim 14
Regarding claim 14, Srinivasaraghavan discloses: 
a method to generate an agreement {methods and systems for authoring or generating contracts, i.e. agreements; para. [0002], [0017]} comprising:
classifying a plurality of entity characteristics corresponding to a first party to be bound by the agreement {as seen in at 402, one or more responses pertaining to entity characteristics are classified, e.g. Women Owned Business and/or Minority Owned Business; para. [0024], [0027]};
based on the classification of the plurality of entity characteristics, generating one or more provisions for the agreement {based on the combination of the responses to these questions, the application may incorporate, i.e. generate, one or more predetermined clauses, i.e. provisions, into the contract; para. [0028]}.
Srinivasaraghavan doesn’t explicitly disclose: outputting to a user device associated with the first party the one or more provisions for the agreement.
However, Daly teaches a similar system for collaborative contract drafting and negotiation. Daly discloses: outputting to a user device associated with the first party the one or more provisions for the agreement {as seen in Fig. 13, where counter or first party, via GUI on user device, has opportunity to highlight document provisions; para. [0096]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Srinivasaraghavan to include the features of Daly. Given that Srinivasaraghavan is directed to a computer system for authoring a contract, which necessarily involves engagement between multiple parties, one of ordinary skill in the art would have been motivated to provide for an electronic display of the contract, as taught by Daly, in order to facilitate the review and acceptance of contract terms by both parties, thereby streamlining the contract negotiation process. One of ordinary skill in the art would have been motivated to streamline the contract negotiation process, and therefore modify Srinivasaraghavan with Daly. 

Claim 15
Regarding claim 15, the combination of Srinivasaraghavan and Daly discloses the features of claim 14. Srinivasaraghavan further discloses: selecting a first provision from a plurality of provisions based on the classification of the plurality of entity characteristics {based on the combination of the responses to these questions, the application may incorporate, i.e. select, one or more predetermined clauses, i.e. provisions, into the contract; para. [0028]}.

Claim 16
Regarding claim 16, the combination of Srinivasaraghavan and Daly discloses the features of claim 14. Daly further discloses: the entity characteristics comprise user information regarding a user responsible for approving the agreement on behalf of the first party {people field 518, i.e. entity characteristics, assigned to a team involved in negotiation process, and/or may require that an approver/signer be involved in each unique, specific negotiation, i.e. user responsible for approving the agreement on behalf of the first party; para. [0069]}.

Claim 17
Regarding claim 17, the combination of Srinivasaraghavan and Daly discloses the features of claim 14. Srinivasaraghavan further discloses: the entity characteristics comprise one or more of: entity size, entity years of operation, product type, entity risk, number of customers, technology area, location, or personnel {personnel characteristics shown in Fig. 1 at 102, e.g. Women Owned; para. [0022]}.

Claim 18
Regarding claim 18, the combination of Srinivasaraghavan and Daly discloses the features of claim 14. Daly further discloses: receiving from the user device associated with the first party, a proposed modification to the one or more provisions of the agreement {counterparty can request changes of the text, i.e. proposed modification to the one or more provisions of the agreement; para. [0095] to [0098]}; analyzing the proposed modification to determine that the proposed modification is acceptable {originator analyzes to determines proposed modification is acceptable, facilitated by the computing device; para. [0095] to [0098]}; outputting to the user device associated with the first party, a modified agreement comprising the proposed modification {contract, i.e. agreement, modified when originator selects Okay; para. [0095] to [0098]}.

Claims 2 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Srinivasaraghavan and Daly, further in view of Wodetzki et al. (US 20180268506).

Claim 2
Regarding claim 2, the combination of Srinivasaraghavan and Daly discloses the features of claim 1, but doesn’t explicitly disclose: generating by the processing element an entity score by combining the two or more characteristics; and comparing by the processing element the entity score to two or more agreement score ranges corresponding to the two or more agreements, wherein the entity score falls within the an agreement score range corresponding to the first agreement.
However, Wodetzki teaches a similar system for evaluating contract terms. Wodetzki discloses: generating by the processing element an entity score by combining the two or more characteristics {entity score represented by summed risk scores of Contract Data Model, the two or more characteristics represented by the columns, e.g. ADR_RiskScore and Assignability_RiskScore; para. [0141]}; and comparing by the processing element the entity score to two or more agreement score ranges corresponding to the two or more agreements, wherein the entity score falls within the an agreement score range corresponding to the first agreement {risk values associated with Contract Data Model variable value are summed and compared to the maximum contract risk score for the variable values, i.e. two or more agreement score ranges corresponding to the two or more agreements; para. [0141]; entity score falls within agreement score range corresponding to the first agreement represented by summed risk values; para. [0041]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Srinivasaraghavan and Daly to include the features of Wodetzki. Given that Srinivasaraghavan is directed to a computer system for authoring contracts, where it’s recognized that the drafting of complex documents exposes an organization to risk {para. [0016]}, one of ordinary skill in the art would have been motivated to provide for automated risk analysis, as taught by Wodetzki, in order to facilitate the creation of high-quality, risk-mitigated documents through an intuitive, interview-driven platform, thereby lowering costs, reducing bottlenecks, and empowering business users. {para. [0059] of Wodetzki}. One of ordinary skill in the art would have been motivated to reduce risk and increase business efficiencies, and therefore modify Srinivasaraghavan and Daly with Wodetzki.

Claim 7
Regarding claim 7, the combination of Srinivasaraghavan and Daly discloses the features of claim 1, but doesn’t explicitly disclose: determining a weighting of values for the two or more entity characteristics; and based on the weighting, summing a score of the values for the two or more entity characteristics, wherein the score is utilized by the processing element to identify the first agreement, respectively.
However, Wodetzki teaches a similar system for evaluating contract terms. Wodetzki discloses: determining a weighting of values for the two or more entity characteristics {weighting value represented by score associated with particular column, e.g. ADR_RiskScore of 0, 1 or 2; para. [0141]}; and based on the weighting, summing a score of the values for the two or more entity characteristics, wherein the score is utilized by the processing element to identify the first agreement, respectively {risk values associated with Contract Data Model variable value are summed to identify the first agreement by its risk score; para. [0141]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Srinivasaraghavan and Daly to include the features of Wodetzki. Given that Srinivasaraghavan is directed to a computer system for authoring contracts, where it’s recognized that the drafting of complex documents exposes an organization to risk {para. [0016]} one of ordinary skill in the art would have been motivated to provide for automated risk analysis, as taught by Wodetzki, in order to facilitate the creation of high-quality, risk-mitigated documents through an intuitive, interview-driven platform, thereby lowering costs, reducing bottlenecks, and empowering business users. {para. [0059] of Wodetzki}. One of ordinary skill in the art would have been motivated to reduce risk and increase business efficiencies, and therefore modify Srinivasaraghavan and Daly with Wodetzki.

Claim 8
Regarding claim 8, the combination of Srinivasaraghavan and Daly discloses the features of claim 1, but doesn’t explicitly disclose: weighting values of the two or more entity characteristics by a statistical model to determine the entity score.
However, Wodetzki teaches a similar system for evaluating contract terms. Wodetzki discloses: weighting values of the two or more entity characteristics by a statistical model to determine the entity score {statistical model described in para. [0119]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Srinivasaraghavan and Daly to include the features of Wodetzki. Given that Srinivasaraghavan is directed to a computer system for authoring contracts, where it’s recognized that the drafting of complex documents exposes an organization to risk {para. [0016]} one of ordinary skill in the art would have been motivated to provide for automated risk analysis, as taught by Wodetzki, in order to facilitate the creation of high-quality, risk-mitigated documents through an intuitive, interview-driven platform, thereby lowering costs, reducing bottlenecks, and empowering business users. {para. [0059] of Wodetzki}. One of ordinary skill in the art would have been motivated to reduce risk and increase business efficiencies, and therefore modify Srinivasaraghavan and Daly with Wodetzki.

Claim 9
Regarding claim 9, the combination of Srinivasaraghavan and Daly discloses the features of claim 1, but doesn’t explicitly disclose: the entity characteristics comprise an entity risk.
However, Wodetzki teaches a similar system for evaluating contract terms. Wodetzki discloses: the entity characteristics comprise an entity risk {risk scores of Contract Data Model define entity characteristics comprising entity risk; para. [0141]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Srinivasaraghavan and Daly to include the features of Wodetzki. Given that Srinivasaraghavan is directed to a computer system for authoring contracts, where it’s recognized that the drafting of complex documents exposes an organization to risk {para. [0016]} one of ordinary skill in the art would have been motivated to provide for automated risk analysis, as taught by Wodetzki, in order to facilitate the creation of high-quality, risk-mitigated documents through an intuitive, interview-driven platform, thereby lowering costs, reducing bottlenecks, and empowering business users. {para. [0059] of Wodetzki}. One of ordinary skill in the art would have been motivated to reduce risk and increase business efficiencies, and therefore modify Srinivasaraghavan and Daly with Wodetzki.

Claim 10
Regarding claim 10, the combination of Srinivasaraghavan, Daly, and Wodetzki discloses the features of claim 9. Wodetzki further discloses: the entity risk is related to compliance with a privacy regulation {e.g. EmployeeNoncompete_RiskScore; Fig. 20A; para. [0141]}.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kogut-O'Connell in view of Srinivasaraghavan.

Claim 11
Regarding claim 11, Kogut-O'Connell discloses:
a method to automatically incorporate feedback into agreement templates {method involves accessing previously approved contracts, i.e. feedback incorporated into agreement templates; para. [0015]} comprising:
receiving a plurality of executed agreements and contracting party characteristics corresponding to contracting parties for the executed agreements {contract and parameters, i.e. agreement and characteristics, received; para. [0029]; contracting party characteristics corresponding to contracting parties described in para. [0011]; executed contract or agreement described in para. [0032]};
comparing the plurality of executed agreements to a plurality of stored agreement templates {contract analyzer program 104 can then detect changes to the boilerplate contract language by comparing a received contract, i.e. executed agreement, to the boilerplate contract, i.e. stored agreement template; para. [0024]}; and
updating the stored agreement templates based on the stored agreement templates and the contracting party characteristics {new contract generated that previews what the contract being modified would look like with the accepted changes that contract analyzer program 104 generated, i.e. stored agreement updated based on stored agreement template and contracting party characteristic; para. [0026]}.
Kogut-O'Connell doesn’t explicitly disclose: comparing the contracting party characteristics to stored entity characteristics assigned to the stored agreement templates.
However, Srinivasaraghavan teaches a similar system for authoring customized contracts. Srinivasaraghavan discloses: comparing the contracting party characteristics to stored entity characteristics assigned to the stored agreement templates {rules of the selected template will compare the value of the contract from the document, i.e. contracting party characteristics, against the threshold defined in the rules, i.e. stored entity characteristics assigned to the stored agreement templates; para. [0026]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kogut-O'Connell to include the features of Srinivasaraghavan. Given that Kogut-O'Connell is directed to managing the modification of contract parameters {para. [0011]}, one of ordinary skill in the art would have been motivated to provide for a contract comparison feature, as taught by Srinivasaraghavan, in order to facilitate the evaluation of modifications to contract clauses and parameters {para. [0026] of Srinivasaraghavan}. One of ordinary skill in the art would have been motivated to evaluate contract modifications to monitor changes over time, and therefore modify Kogut-O'Connell with Srinivasaraghavan. 

Claim 12
Regarding claim 12, the combination of Kogut-O'Connell and Srinivasaraghavan discloses the features of claim 10 [11]. Kogut-O'Connell further discloses: analyzing external characteristics to determine trends and utilizing the determined trends to update the stored agreements {contract analyzer program 104 can then identify changes and generate a trend line that indicates problems with the template contract, with specific updates, e.g. clause language regarding arbitration, to the boilerplate templates; para. [0012]}.

Claim 13
Regarding claim 13, the combination of Kogut-O'Connell and Srinivasaraghavan discloses the features of claim 12. Kogut-O'Connell further discloses: an external characteristic is information related to a change of law {an arbitration clause could be flagged as being inconsistent with local laws, i.e. related to change of law; para. [0026]}.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
“The Dawn of Fully Automated Contract Drafting: Machine Learning Breathes New Life into a Decades-Old Promise,” directed to advances in contract drafting (NPL attached); 
US 20190026848, directed to contract negotiation and drafting;
US 20170364374, directed to contract negotiation assistance;
US 20100268528, directed to a method of identifying contact characteristics.
US 20080306894, directed to systems for identifying and reporting deviations from standards and policies for contracts;
US 20060009999, directed to contract terms updates.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN SAMUEL WASAFF whose telephone number is (571)270-5091. The examiner can normally be reached on Monday through Friday 8:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571)270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN S. WASAFF/Patent Examiner, Art Unit 3689                                                                                                                                                                                                        6/14/22



/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689